Citation Nr: 0215345	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  00-18 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, 
to include sleep apnea.

2.  Entitlement to service connection for a left leg 
condition.

3. Entitlement to service connection for a left hip 
condition.

4.  Entitlement to service connection for benign prostatic 
hypertrophy as a result of exposure to herbicides.

(The issues of entitlement to service connection for a 
bilateral ankle condition, a bilateral knee condition, and 
post-traumatic stress disorder will be the subjects of a 
later decision of the Board.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from June 1977 to June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions issued in February and 
April 2000 by the Department of Veterans Affairs (VA) 
Regional Office at New Orleans, Louisiana. 

The Board is undertaking additional development on the issues 
of entitlement to service connection for a bilateral ankle 
condition, a bilateral knee condition, and post-traumatic 
stress disorder pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the development is completed, the Board 
will provide notice thereof as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving notice and 
reviewing any response thereto, the Board will prepare a 
separate decision addressing these issues.

Hearings were held at the RO before a hearing officer in 
March 2001 and the undersigned Member of the Board in July 
2002.  Transcripts of these hearings are of record.



FINDINGS OF FACT

1.  The veteran does not have a current disability consisting 
of sleep apnea and the evidence does not suggest that any 
current sleep disorder is related to service.

2.  The RO denied entitlement service connection for a left 
leg condition, a left hip condition, and benign prostatic 
hypertrophy as a result of exposure to herbicides in a rating 
decision dated in February 2000.  Notice of that rating 
decision was sent to the veteran and his representative in 
the same month.

3.  Later in February 2000, the appellant submitted a notice 
of disagreement (NOD) with the February 2000 rating decision, 
including the determination of the issues of entitlement to 
service connection for a left leg condition, a left hip 
condition, and benign prostatic hypertrophy as a result of 
exposure to herbicides.

4.  In March 2000, the RO mailed the veteran and his 
representative a statement of the case (SOC) encompassing the 
issues of entitlement to service connection for a left leg 
condition, a left hip condition, and benign prostatic 
hypertrophy as a result of exposure to herbicides.

5.  The veteran did not file substantive appeals concerning 
the issues of entitlement to service connection for a left 
leg condition, a left hip condition, and benign prostatic 
hypertrophy as a result of exposure to herbicides, 
respectively, within 60 days from the date on which the SOC 
concerning those issues was mailed to him by the RO or within 
one year from the date on which notice of the rating decision 
determining those issues was mailed to him by the RO.

6.  The veteran did not file a timely written request for an 
extension of time in which to file a substantive appeal.



CONCLUSIONS OF LAW

1.  A disability consisting of sleep apnea or other sleep 
disorder was not incurred in or aggravated by active service 
and is not manifested currently.  38 U.S.C.A. § 1110, (West 
Supp. 2002); 38 C.F.R. §§ 3.303 (2001).

2.  The Board does not have jurisdiction over the appeals 
concerning the issues of entitlement to service connection 
for a left leg condition, a left hip condition, and benign 
prostatic hypertrophy as a result of exposure to herbicides.  
38 U.S.C.A. §§ 7104(a), 7105(a), (d) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 20.200, 20.302(b), 20.303, 20.305 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2001), (the VCAA), 
enacted November 9, 2000, contains extensive provisions 
potentially affecting the adjudication of claims pending 
before VA as of that date.

The statute significantly heightens what were VA's duties 
under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain notices, 
pertinent to the claim, and it requires that these duties be 
fulfilled before the claim is adjudicated.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  These 
regulations were not meant to confer any rights in addition 
to those provided by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 
2001).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  
Specific guidelines concerning the content of this notice are 
found in the implementing regulations.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim, 
and if the records could not be secured, to so notify the 
claimant.  38 U.S.C. A. § 5103A; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(1)-
(3)).  The implementing regulation prescribes the content of 
the notice that VA must give to a claimant if it is unable to 
obtain the records in question.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(e)).

Furthermore, when the records in question are in the custody 
of a federal department or agency, the VCAA and the 
implementing regulations require VA to continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C. A. 
§ 5103A; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(2)).

In addition, the VCAA requires VA to supply a medical 
examination or opinion when such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. § 5103(A); 
see also 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).

In a supplemental statement of the case (SSOC) issued in 
September 2001, the RO reviewed the provisions of the VCAA.  
Thus, adequate notice of the new law has been given.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Moreover, the RO's development of the claim of entitlement to 
service connection for sleep apnea satisfies the requirements 
of the VCAA.

The August 2000 statement of the case and the September 2001 
SSOC served to advise the veteran of the type of evidence 
that could substantiate the claim.  The RO's review of the 
VCAA in the September 2001 SSOC informed the veteran of what 
were his and VA's respective responsibilities for obtaining 
relevant evidence.  See 38 U.S.C.A. § 5103.  

All records that the veteran has identified in connection 
with the claim concerning sleep apnea, VA outpatient 
treatment records, have been secured by the RO.  See 
38 U.S.C.A. § 5103A.  

The veteran has not received a VA medical examination in 
connection with his claim concerning sleep apnea.  Under the 
new law, a need for a medical examination or opinion in the 
decision of the claim is considered to exist "if the 
evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the 
claimant) . . . "

(A) contains competent evidence that 
the claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and
	(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but
	(C) does not contain sufficient 
medical evidence for the Secretary to 
make a decision on the claim.
38 U.S.C.A. § 5103A(d)(2).

In this case, the record contains no medical evidence that 
the veteran has been diagnosed with, or displayed 
persistent symptoms of sleep apnea.  The veteran has 
testified that he has experienced disturbed sleep "for 
many years."  He has not linked this symptom to service, 
and there is no other evidence suggesting that a sleep 
disorder could be related to the veteran's service.  To the 
extent that the veteran has disturbed sleep as a symptom of 
a psychiatric disability, the Board is affording the 
veteran an examination and that issue will be considered in 
a later decision.  Because there appears to be no 
reasonable possibility that a medical examination would aid 
in substantiating the instant claim, the assistance is not 
warranted.  See 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(d)).  

In addition to the assistance extended under the VCAA, the 
veteran was afforded hearings before an RO hearing officer 
and the Board, respectively, during which he and his 
representative presented evidence and argument in support of 
the claim.

The Board finds that the RO has made the appropriate and 
legally required effort to develop the veteran's claim 
concerning sleep apnea, including providing the notice and 
assistance called for by the VCAA.  Thus, the Board will 
decide the claim of entitlement to service connection for 
sleep apnea on the basis of the record as it now stands on 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The Board in the decision that follows has resolved the 
appeals concerning entitlement to service connection for 
disorders of the left leg, the left hip, and the prostate by 
finding that the veteran did not file substantive appeals 
concerning those issues.  These are legal questions to be 
decided on the basis of the procedural record alone.  The 
VCAA, which concerns the development of evidence, does not 
apply to their adjudication.  See Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2000) (VCAA is not applicable to matters of 
pure statutory interpretation). 

ii.  Service connection for sleep disorder,
to include sleep apnea

In general, service connection may be awarded when a veteran 
has a disability resulting from injury or disease incurred in 
or aggravated by "active service."  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed initially after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred during service.  
38 C.F.R. § 3.303(d).

Service connection may be granted when the evidence shows 
that a veteran developed a chronic disease during service and 
manifests the same chronic disease after service.  38 C.F.R. 
§ 3.303(b).  

If a chronic disease during service is not shown, service 
connection can be granted for a veteran's disability where 
the presence of a disorder or symptoms thereof have been 
noted during service (or an applicable post-service 
presumptive period), the symptomatology associated with that 
disorder is manifested with continuity after service, and 
competent evidence relates the present condition to that 
post-service symptomatology.  Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997); 38 C.F.R. § 3.303(b).

In every case, however, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  These elements--a 
current disability, the incurrence or aggravation of an 
injury or disease during service, and a nexus, or causal 
relationship, between the in-service injury or disease and 
the current disability--which must be found separately, must 
be established by competent evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

Where the issue is factual in nature, such as whether an 
incident or injury occurred during service, lay evidence may 
be competent.  Id.  Generally, too, a lay person is 
considered competent to supply evidence descriptive of his 
own symptoms.  Id.  However, when a proposition turns on a 
medical question, such as the diagnosis of symptoms or the 
etiology of a current disorder, then evidence proceeding from 
a medical, rather than lay, source is required.  Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (a lay person he is not competent 
to diagnose a current disability or opine as to its 
etiology).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant. 38 C.F.R. § 
3.102.  Thus, a claim for VA benefits will be granted unless 
a preponderance of the evidence of record weighs against it.  
38 U.S.C.A. § 5107(b).

His service medical records do not document that the veteran 
received medical attention for symptoms referable to sleep 
apnea or other sleep disorder.  

The veteran filed his claim of entitlement to service 
connection for sleep apnea or other sleep disorder in October 
1999.  VA outpatient treatment records from the Shreveport, 
Louisiana VA Medical Center (VAMC) covering the period March 
1999 through January 2001 had been secured in connection with 
this and other service connection claims.  The records 
reflected that in March 1999 and April 2000, the veteran 
complained of having difficulty sleeping but was not given a 
diagnosis of sleep disorder.  Rather, the records show, his 
complaints were attributed to depression.  During the hearing 
before the undersigned in July 2002, the veteran claimed that 
he had been diagnosed "a few years ago" with sleep apnea by 
a psychiatrist at the Shreveport, Louisiana VAMC.  However, 
records dated before March 1999 that later were obtained 
failed to document any such diagnosis.

The veteran is not competent to establish the proposition 
that he suffers from sleep apnea or other sleep disorder.  
Such a diagnosis can be established only by evidence 
proceeding from a medical source.  Grottveit.

The United States Court of Appeals for the Federal Circuit 
has held that VA may reasonably interpret the statutes 
providing for payment of compensation for service-connected 
disability as containing a requirement that a disability be 
present at the time of the claim for benefits (or other 
potential effective date of grant) as opposed to merely 
indicated during service.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C.A. § 1131); Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (38 U.S.C.A. § 1110).  

As the preponderance of the medical evidence in this case is 
to the effect that there has been no sleep disorder diagnosed 
at the time of, or since, the filing of the claim, the claim 
of entitlement to service connection for such disability will 
be denied.  The doctrine of reasonable doubt does not apply 
in this case.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001) (holding that the doctrine of reasonable doubt is 
inapplicable where the evidence preponderates against a 
claim). 


iii.  Service connection for a left leg condition, a left hip 
condition, and
benign prostatic hypertrophy as a result of exposure to 
herbicides

With regard to the claims of entitlement to service 
connection for a left leg condition, a left hip condition, 
and benign prostatic hypertrophy as a result of exposure to 
herbicides, respectively, question to be resolved is whether 
the Board has jurisdiction to decide these issues. 38 
U.S.C.A. § 7104.  Specifically, it must be determined whether 
valid substantive appeals have been filed.

The Board is aware that although it has the obligation to 
assess its jurisdiction, see 38 U.S.C.A. § 7105(d)(3), it 
must consider whether doing so in the first instance is 
prejudicial to the claimant.  VAOPGCPREC 9-99 (1999).  

In an October 2002 letter, the Board notified the veteran of 
its intent to consider whether he had filed timely and 
adequate substantive appeals concerning the issues of 
entitlement to service connection for a left leg condition, a 
left hip condition, and benign prostatic hypertrophy as a 
result of exposure to herbicides.  In that notice, the Board 
offered the veteran an opportunity to present any argument, 
evidence, or comment relevant to this question or to request 
a hearing on this question.  The veteran responded later in 
the month with a signed written statement in which he 
declined to present any evidence, argument, or hearing 
testimony.

A request for appellate review by the Board of a decision by 
the agency of original jurisdiction is initiated by a timely 
filed NOD and, after a SOC has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 
20.200.

A substantive appeal consists of a properly completed VA Form 
9, Appeal to Board of Veterans' Appeals, or other writing 
containing the necessary information. Proper completion and 
filing of a substantive appeal are the last actions the 
appellant needs to take to perfect an appeal.  Id.

To be considered adequate, the substantive appeal must set 
out specific arguments relating to errors of fact or law made 
by the agency of original jurisdiction in reaching the 
determination or determinations being appealed.  38 C.F.R. § 
20.202. To the extent feasible, the allegations in the 
substantive appeal should be related to specific items in the 
SOC, and any prior supplemental SOC. 38 C.F.R. § 20.202.  The 
Board may dismiss any appeal which fails to allege specific 
errors of fact or law in the determination or determinations 
being appealed.  Id.

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the SOC to the appellant, within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, or 
within the extended time limits prescribed pursuant to a 
timely-filed written request for extension of time.  38 
C.F.R. §§ 20.302(b), 20.303.  

To be timely, a request for an extension of time in which to 
file a substantive appeal must be submitted before the 
expiration of the time limit in which to file such appeal.  
See 38 C.F.R. § 20.303.

The RO denied entitlement service connection for a left leg 
condition, a left hip condition, and benign prostatic 
hypertrophy as a result of exposure to herbicides in a rating 
decision dated in February 2000.  Notice of that rating 
decision was sent to the veteran and his representative in 
the same month.

Later in February 2000, the appellant submitted a notice of 
disagreement (NOD) with the February 2000 rating decision, 
including the determination of the issues of entitlement to 
service connection for a left leg condition, a left hip 
condition, and benign prostatic hypertrophy as a result of 
exposure to herbicides.

In March 2000, the RO mailed the veteran and his 
representative a statement of the case (SOC) encompassing the 
issues of entitlement to service connection for a left leg 
condition, a left hip condition, and benign prostatic 
hypertrophy as a result of exposure to herbicides.

The veteran did not file substantive appeals concerning the 
issues of entitlement to service connection for a left leg 
condition, a left hip condition, and benign prostatic 
hypertrophy as a result of exposure to herbicides, 
respectively, within 60 days from the date on which the SOC 
concerning those issues was mailed to him by the RO or within 
one year from the date on which notice of the rating decision 
determining those issues was mailed to him by the RO.  Nor 
did the veteran file a timely written request for an 
extension of time in which to file those substantive appeals.

As the veteran failed to submit timely substantive appeals 
concerning the issues of entitlement to service connection 
for a left leg condition, a left hip condition, and benign 
prostatic hypertrophy as a result of exposure to herbicides 
or to submit a timely request in writing for an extension of 
time for filing such appeals, "he is statutorily barred from 
appealing the RO decision" concerning those issues.  Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).  Thus, the Board does not 
have appellate jurisdiction over the claims.  38 U.S.C.A. 
§§ 7104(a), 7105(d)(3); see National Black Media Coalition v. 
Federal Communications Comm'n, 760 F.2d 1297, 1300 (D.C. Cir. 
1985) (a lack of jurisdiction means "an inability to act, 
not merely in unappealing cases, but in compelling cases as 
well").

Accordingly, the Board finds on the record before it that the 
issues of entitlement to service connection for a left leg 
condition, a left hip condition, and benign prostatic 
hypertrophy as a result of exposure to herbicides should be 
dismissed.



ORDER

The claim of entitlement to service connection for a sleep 
disorder, to include sleep apnea, is denied.

The issues of entitlement to service connection for a left 
leg condition, a left hip condition, and benign prostatic 
hypertrophy as a result of exposure to herbicides are 
dismissed for lack of jurisdiction.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

